Filed Pursuant to Rule 424(b)(5) Registration No. 333- The information in this prospectus is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale thereof is not permitted. Subject to Completion, dated May 12, 2014 Preliminary Prospectus Supplement No. 1 to Prospectus Dated May 12, 2014 3,096,274 Shares ExamWorks Group, Inc. Common Stock This prospectus supplement relates to the shares of our Common Stock being sold by the selling stockholders identified in this prospectus supplement, which include certain members of our senior management. We will not receive any proceeds from the sale of our Common Stock being sold by the selling stockholders. Our Common Stock is listed on the New York Stock Exchange, which we refer to as the NYSE, under the symbol “EXAM.” On May 9, 2014, the closing sales price of our Common Stock as reported on the NYSE was $35.02 per share. Investing in our Common Stock involves risk. See “Risk Factors” beginning on page S-9 of this prospectus supplement as well as the “Risk Factors” section of our Annual Report on Form 10-K for the year ended December 31, 2013 and our Quarterly Report on Form 10-Q for the quarter ended March 31, 2014, which we incorporate by reference herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting Discounts and Commissions $ $ Proceeds to Selling Stockholders, before expenses $ $ Deutsche Bank Securities Inc., which we refer to as the underwriter, may also purchase up to an additional 464,443 shares of common stock from the selling stockholders, at the price at which the underwriter will purchase the shares from the selling stockholders in this offering, within 30 days from the date of this prospectus supplement. If the underwriter exercises the option in full, the total underwriting discounts and commissions payable by the selling stockholders identified in this prospectus will be $ , and the total proceeds to the selling stockholders before expenses will be $ . The underwriter expects to deliver the shares against payment in New York, New York on May , 2014. Deutsche Bank Securities The date of this prospectus supplement is May , 2014. TABLE OF CONTENTS Prospectus Supplement ABOUT THIS PROSPECTUS SUPPLEMENT S-1 WHERE YOU CAN FIND ADDITIONAL INFORMATION S-1 INCORPORATION BY REFERENCE OF CERTAIN DOCUMENTS S-2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS S-3 SUMMARY S-5 RISK FACTORS S-9 USE OF PROCEEDS S-10 PRICE RANGE OF COMMON STOCK AND DIVIDEND POLICY S-11 SELLING STOCKHOLDERS S-12 MATERIAL U.S. FEDERAL TAX CONSIDERATIONS FOR NON-U.S. HOLDERS S-16 DESCRIPTION OF CAPITAL STOCK S-21 UNDERWRITING S-22 EXPERTS S-24 LEGAL MATTERS S-24 Prospectus ABOUT THIS PROSPECTUS 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 SUMMARY 4 RISK FACTORS 7 USE OF PROCEEDS 11 DESCRIPTION OF CAPITAL STOCK 12 SELLING STOCKHOLDERS 17 PLAN OF DISTRIBUTION 21 EXPERTS 23 LEGAL MATTERS 23 WHERE YOU CAN FIND ADDITIONAL INFORMATION 23 INCORPORATION BY REFERENCE OF CERTAIN DOCUMENTS 23 You should rely only on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information in this document may only be accurate on the date of this document. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus form part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or the SEC, using a “shelf” registration process. This document consists of two parts. The first part is this prospectus supplement, which describes the specific terms of this offering. The second part is the accompanying prospectus, which contains more general information. Generally, the term prospectus refers to both parts combined. You should read both this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference, together with additional information described below under the caption “ Where You Can Find Additional Information .” If the description of the offering varies between this prospectus supplement and the accompanying prospectus, you should rely upon the information in this prospectus supplement. Any statement made in this prospectus supplement or in a document incorporated or deemed to be incorporated by reference in this prospectus supplement will be deemed to be modified or superseded for purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement or in any other subsequently filed document that is also incorporated or deemed to be incorporated by reference in this prospectus supplement modifies or supersedes that statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement. We are responsible for the information contained in or incorporated by reference in this prospectus supplement, the accompanying prospectus and any related free writing prospectus we have authorized for use in connection with this offering. This prospectus supplement may be used only for the purpose for which it has been prepared. Neither we nor the underwriter nor any other person has authorized anyone to provide information different from that contained in this prospectus supplement, the accompanying prospectus and any related free writing prospectus and the documents incorporated by reference herein and therein. We are not making an offer to sell our Common Stock in any jurisdiction where the offer or sale is not permitted. You should not assume that the information appearing in this prospectus supplement, the accompanying prospectus or any free writing prospectus that we have authorized for use in connection with this offering is accurate as of any date other than the date of the applicable document. Our business, financial condition, results of operations, and prospects may have changed since that date. Neither this prospectus supplement nor the accompanying prospectus constitutes an offer, or an invitation to subscribe for and purchase any of the securities, and may not be used for or in connection with an offer or solicitation by anyone, in any jurisdiction in which such an offer or solicitation is not authorized or to any person to whom it is unlawful to make such an offer or solicitation. WHERE YOU CAN FIND ADDITIONAL INFORMATION We have filed with the SEC a registration statement on Form S-3 under the Securities Act to register with the SEC the securities being offered by this prospectus supplement. This prospectus supplement, which constitutes a part of the registration statement, does not contain all of the information set forth in the registration statement or the exhibits and schedules filed with it. For further information about us, and the securities being offered, reference is made to the registration statement and the exhibits and schedules filed with it. Statements contained or incorporated by reference in this prospectus supplement regarding the contents of any contract or any other document that is filed as an exhibit to the registration statement are not necessarily complete, and each such statement is qualified in all respects by reference to the full text of such contract or other document filed as an exhibit to the registration statement. We file annual, quarterly and current reports, proxy and registration statements and other information with the SEC. You may read and copy any reports, statements, or other information that we file, including the registration statement, of which this prospectus forms a part, and the exhibits and schedules filed with it, without charge at the public reference room maintained by the SEC, located at treet, N.E., Room 1024, Washington, D.C. 20549, and copies of all or any part of the registration statement may be obtained from the SEC on the payment of the fees prescribed by the SEC. Please call the SEC at 1-800-SEC-0330 for further information about the public reference room. The SEC also maintains an Internet website that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. The address of the site is http://www.sec.gov. S-1 INCORPORATION BY REFERENCE OF CERTAIN DOCUMENTS We are incorporating by reference specified documents that we file with the SEC, which means that we can disclose important information to you by referring you to those documents that are considered part of this prospectus. We incorporate by reference into this prospectus the documents listed below (other than portions of these documents that are either (1) described in paragraphs (d)(1), (d)(2), (d)(3) or (e)(5) of Item 407 of Regulation S-K promulgated by the SEC or (2) furnished under Item 2.02 or Item 7.01 of a Current Report on Form 8-K). ● Our Annual Report on Form 10-K for the year ended December 31, 2013; ● Our Quarterly Report on Form 10-Q for the quarter ended March 31, 2014; ● Our Current Reports on Form 8-K filed on February 4, 2014 and March 4, 2014; ● Our Definitive Proxy Statement on Schedule 14A filed on April 25, 2014; and ● The description of our capital stock as set forth in our Registration Statement on Form 8-A filed with the SEC on October 25, 2010. In addition, all documents filed by us pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act (other than portions of these documents that are either (1) described in paragraphs (d)(1), (d)(2), (d)(3) or (e)(5) of Item 407 of Regulation S-K promulgated by the SEC or (2) furnished under Item 2.02 or Item 7.01 of a Current Report on Form 8-K, unless otherwise indicated therein) after the date hereof, and prior to the filing of a post-effective amendment which indicates that all securities offered hereunder have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be a part hereof from the date of filing of such documents with the SEC. Any statement contained in a document incorporated or deemed to be incorporated by reference into this prospectus will be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained in this prospectus or any other subsequently filed document that is deemed to be incorporated by reference into this prospectus modifies or supersedes the statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus. S-2 Our filings with the SEC, including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Definitive Proxy Statements on Schedule 14A and amendments to those reports, are available, free of charge, on our website ( www.examworks.com ) as soon as reasonably practicable after they are electronically filed with, or furnished to, the SEC. Our website and the information included or referred to on or otherwise accessible through that site are not incorporated into and are not a part of this prospectus. You may also obtain a copy of these filings at no cost by writing or telephoning us at the following address: ExamWorks Group, Inc.
